     Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICHOLAS FRANZE & GEORGE SCHRUFER,
JR. on behalf of themselves and all other employees
similarly situated,
                             Plaintiffs,

       -against-
                                                               No. 17-cv-3556(NSR)
                                                               OPINION & ORDER
BIMBO FOODS BAKERIES DISTRIBUTION,
LLC, F/K/A BIMBO FOODS BAKERIES
DISTRIBUTION, INC., F/K/A GEORGE WESTON
BAKERIES DISTRIBUTION, INC., and BIMBO
BAKERIES USA, INC.
                        Defendants.


NELSONS. ROMAN, United States District Judge

       Plaintiffs Nicholas Franze ("Franze") and George Schrufer, Jr. ("Schrufer") (together,

"Plaintiffs") bring this action against Bimbo Goods Bakeries Distribution, LLC ("BGBD"),

formerly Bimbo Foods Bakeries Distribution, Inc., ("BFBD"), formerly George Weston Bakeries

Distribution Inc. and Bimbo Bakeries USA, Inc. ("BBUSA"), collectively ("Defendants" or

"Bimbo"), alleging violations of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §201, et seq.,

and New York Labor Law ("NYLL"), 12 NYCRR § 138-2.1., et seq. (See Plaintiffs' Third

Amended Complaint ("TAC"), ECF No. 46.) Presently before the Court is Defendants' Motion for

Summary Judgment. (ECF No. 86.) For the following reasons Defendants' motion is GRANTED.

                                         BACKGROUND

       The following facts are derived from the parties' respective Local Rule 56.1 statements,

pleadings, and a review of the record.




                                               1
     Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 2 of 22




           I.    George Schrufer Jr.

        In 1996, Schrufer began to work as a delivery driver of baked goods at Bimbo’s

predecessor, Freihofer Baking Company, Inc. As a delivery driver, he delivered Bimbo’s bakery

products to various customers. He began his work pursuant to an agreement (“Distribution

Agreement”), which designated him an independent contractor. (Declaration of Melissa Rodriguez

(“Rodriguez Decl.”), Ex. G, (“Schrufer’s Distribution Agreement”), ECF No. 92.) Regarding his

delivery route, Schrufer purchased distribution rights for $98,034, making a $15,000 down

payment and financing the rest of the purchase. (Rodriguez Decl. Ex. F, Schrufer’s April 1, 1996

Bill of Sale; Ex. B, Deposition of George Schrufer (“Def. Schrufer Dep.”) 55:24-60:10; 65:16-

67:18.) After the purchase, Schrufer selected a delivery territory. (Def. Schrufer Dep. 59:11-23.)

         From the 1990s through 2017, Schrufer was deemed an “independent operator” (“IO”).

(Rodriguez Decl. Ex. O, Declaration of Schrufer ¶ 2.) As an IO, Schrufer bought distribution rights

from IOs and sold them to other IOs to expand or change his territory. 1 (Def. Schrufer Dep. 97:1-

98:7;147:13-149:14; 148:23-156:17; 152:9-153:18.)

        The Distribution Agreement required Schrufer to obtain prior written approval to sell the

route. Further, any potential sale was subject to Bimbo’s right of first refusal, and Bimbo received

a two percent transfer fee from any sale. (Perlmutter Decl. Ex.13 ¶¶ 6.1, 9.1.) The Distribution

Agreement also provided that Bimbo could not unreasonably withhold the sale of Schrufer’s

territory. (Perlmutter Decl. Ex.13 ¶ 6.1.)




1
 Schrufer had several transactions including one in 1998, another in 2009, and two in 2015, which included the
purchase and sale of his distribution rights. (Def. Schrufer Dep. 147; Ex. BFBD_00012497-499; Def. Schrufer Dep.
148:23-156:17; Def. Schrufer Dep. 152:9-153:18; Def. Schrufer Dep.163:24-164:22; Rodriguez Decl. Ex. S.)


                                                       2
      Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 3 of 22




         Schrufer never formed a business entity, though his agreement allowed him to do so.

(Schrufer Dep.129:18-130; Schrufer’s Distribution Agreement §4.3.) 2 Most of Schrufer’s sales

over the relevant time period were to five customers. (Perlmutter Decl. Ex. 16, George Schrufer’s

Margin Minders 2011-2017 (“Schrufer’s Margins”), at BBUSA_00009-15.) These customers were

two Burger Kings, one Shoprite, and two New York state institutions. (Id.) 3 For example, the

Shoprite sales constituted roughly 30 percent of Schrufer’s total sales from 2011-2016. (Id.)

         From 2011 through 2016, Schrufer filed tax returns and related forms as a self-employed

individual, reflecting his status as a “proprietor” of a “distributor bread/cake: business.”

(Rodriguez Decl., Ex. J, Schrufer’s Tax Returns Excerpts; Rodriguez Decl. Ex. L, Excerpts of

Plaintiffs claims for expenses and deductions.) Schrufer’s tax returns show that he made a net

profit annually from 2011-2016. (Id.) 4 Schrufer received distribution rights to some products over

time, which increased his sales and the value of his distribution rights. (Def. Schrufer Dep. 88:22-

89:19; 157:24.) Schrufer claims he lost money on the investment. (Def. Schrufer Dep. 90:2;

156:19-157:5.) However, when Schrufer sold his distribution rights he could have demanded a

higher or lower price. (Def. Schrufer Dep. 170:7-172:15.)

          II.     Nicholas Franze

         In 2010, Franze entered into a Distribution Agreement with Bimbo that had similar terms

to Schrufer’s Agreement. (Rodriguez Decl. Ex. I, Franze June 7, 2010 Distribution Agreement


2
  That was, provided he complied with Defendants’ non-negotiable requirements that he retain at least 51 percent of
stock ownership and remain personally liable for all obligations under the Agreement. ( Ex. 13, ¶4.3.)

3
 A further look at the data submitted by Plaintiffs shows that these customers constituted roughly 60 percent of total
sales from 2011-2016. (Ex. 16.)
4
  Schrufer’s tax return shows, that in 2011 he made $24,799 in net profit out of $253,039 in gross sales; in 2012, $
24,162 out of $248,019; in 2013, $26,153 out of $244,752; in 2014, $24,983 out of $252,833; in 2015, $24,176 out of
$278,800; and in 2016, $27,404 out of $286,948. This reflects an annual net profit ranging from approximately 9 to
11 percent. (Rodriguez Decl. Ex. J; Ex. L.)


                                                          3
      Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 4 of 22




(“Franze’s Distribution Agreement”)). Franze bought his route from another independent operator,

thinking it was a good investment. (Deposition of Nicholas Franze (“Franze Dep.”) 59:3-14, 113-

10-16.) Franze made a down payment of more than $90,000 and financed the remaining $55,000

of the $148,000 purchase price. (Franz Dep. 118:5-119:6; Rodriguez Decl. Ex. M, Schrufer’s

Financing Worksheet and Terms/Conditions of Transfer.) From 2011 to 2016, Franze filed tax

returns and related forms as the Shareholder of his business entity ZAF Distributors, Inc.

(Rodriguez Decl, Ex. K, Franze Tax Returns.) The Distribution Agreement did not require him to

be incorporated, but he formed a corporation. (Franze Dep. 179:13-23; 223:2-13.) From 2011 to

2016, Franze’s income varied. 5 (Rodriguez Decl. Ex. P, Business Tax Return Excerpts.) At one

point, Franze looked into buying a route to sell the Pepperidge Farm brand. (Franze Dep. 29:17-

22.) He ultimately did not pursue the purchase because he thought the non-compete clause in his

Distribution Agreement prohibited such a sale. (Id.) At one point, he considered adding other

routes but decided it was not worth it. (Def. Franze Dep. 30:7-8.) Franze also had a job working

in security, for which he did not need Bimbo’s approval. (Id. 63:8-10.)

        III.     Facts Common to Both Plaintiffs

        Plaintiffs generated revenue based on the sales of products they purchased from Bimbo at

wholesale prices, which they sold to customers. (Franze Dep 25:7-23; 117:16-118:4; Franze’s

Distribution Agreement §§ 1.4; 3.1-3.5; 4.1; Schrufer Dep. 95:23-96:13; 100:6-101:6; 109:2-11;

Schrufer’s Distribution Agreement §§ 1.3, 3.1-3.5.,4.1.) Plaintiffs decided which vehicles to use,

whether to buy or lease them, and the clothes they wore to do business. (Franze Decl. ¶ 4; Schrufer



5
  In 2011, Franze reported $14,092 income on $208,053 in gross income; 2012, $30,976 on $425,310 in net receipts;
2013, $34, 599 on $429,200 net receipts; 2014, $25,086 on 415,040 in net receipts; in 2015, $6,780 on $398,984 in
net receipts and 2016, $4,070 income on $384,336 in gross income. (Id.) In 2011 and 2016, the tax returns report
income on gross receipts, not net receipts, compared to the other years. Franze’s net sales were $327,701 in 2011;
$391,341, in 2012; $385,768 in 2013; $365, 492 in 2014, $348,189 in 2015; in 2016, $335,467 and in 2017 $327,411.
(Perlmutter Decl. Ex. 15. BBUSA_000001-8.)

                                                        4
     Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 5 of 22




Decl. ¶ 4; Def. Franze Dep. 216:20-218:14; 219:19-220:18; 225:4-226:23; Schrufer Dep. 85:5-19;

93:15-23; 147:10-12.) Plaintiffs signed advertising agreements, whereby they were paid an

additional $2,640 per a year or $70 per week for wearing brand logos on their clothing and placing

branding on trucks. (Rodriguez Decl. Ex. Z, Advertising Agreement; Franze Dep. 23:15-25; 78:13-

25; Schrufer Dep. 143:15-145:6.) Plaintiffs could terminate such agreements with 30 days’ notice.

       Plaintiffs paid for various items and expenses associated with their distributorship,

including the cost of their delivery vehicles, handheld computers, gas, maintenance, and repairs.

(Id.) Plaintiffs selected their own insurance, albeit pursuant to Defendants’ coverage requirements.

(Perlmutter Ex. 12, NFO11, Ex. 13, Security Agreement, ¶ 3, Ex. 35.) Defendants were named on

Plaintiff’s insurance as an additional insurer; and Plaintiffs were required, as part of a security

agreement with Defendants, to notify Defendants of any material changes to their policy. (Id.)

Plaintiffs hired workers to assist them in meeting their contractual obligations. (Franz Dep. 133:18-

134:7, 144:5-13; 146:22-147:2; 154:12-17; Schrufer Dep. 78:20, 202:14-22; 204:17-205:5.)

       Plaintiffs received no fringe benefits from Defendants. (Franze Decl. ¶¶ 11, 13; Schrufer

Decl. ¶¶.) Plaintiffs did not receive W-2s nor did they receive Form 1099s. Plaintiffs also claimed

expenses and took deductions from their taxes for tens of thousands of dollars in business expenses

for their distributorships. (Def. Franze Dep. 216:20-218:14, 219:19-220:18, 223:24-226:23,

228:10-230:8, Def. Schrufer Dep. 32:13-24, 273:6-291:4; Rodriguez Decl. Ex. L, Excerpts of

Plaintiffs’ expenses and deductions from tax filings.)

       Plaintiffs had no fixed hours, except for when they could access Defendants’ depot to

purchase and pick up products. (Def. Schrufer Dep. 243:3-19, Ex. 21.) Plaintiffs’ customers,

however, imposed requirements, such as the days and times they could sell/deliver products or

perform merchandising. (Schrufer Dep. 241:18-242:23; ECF No. 92, Deposition of William



                                                 5
     Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 6 of 22




Sullivan (“Sullivan Dep.”) Sullivan Dep. 79:10-80:9; 81:9-14; Croce Dep. 51:14-17; 110: 11-16.)

Plaintiffs could terminate their agreement at any time subject to a few provisions on the sale of

their rights. Bimbo could not terminate Plaintiffs’ contract except under certain circumstances.

(Franze’s Distribution Agreement §§ 2, 8; Schrufer’s Distribution Agreement §§ 2, 8.)

       The non-compete clause in Plaintiffs’ Distribution Agreements allowed Plaintiffs to deliver

non-competitive products and operate other businesses. (Franze’s Distribution Agreement §4.1.;

Def. Schrufer Dep. 126:12-21-127:6-17.) Nothing in either Plaintiff’s agreement articulated

“performance standards” or allowed Defendants to supervise or monitor Plaintiffs.

       Under the terms of both Plaintiffs’ Distribution Agreements, Defendants acted as

Plaintiffs’ “agent.” (Perlmutter Decl. Ex. 12, Schrufer’s Distribution Agreement, Ex. 13, Franze’s

Distribution Agreement, ¶1.5.) But the Distribution Agreements allow Plaintiffs to revoke

Defendants’ role as agent. (Id.) A Bimbo area manager testified that IOs designate Defendants as

agents to help the IOs grow their sales by negotiating with larger facilities that IOs might not

otherwise pursue. (Perlmutter Decl. Ex. 7, Deposition of Edward Pinkerton (“Pinkerton Dep.”)

25:15-25.) Chain stores and institutions make up a significant portion of Plaintiffs’ businesses.

(Schrufer’s Margins, at BBUSA_00009-15; Ex. 15, Nicholas Franze’s Margin Minders 2011-2017

(“Franze’s Margins”), at BBUSA_00001-8.)

        As Plaintiffs’ agents, Defendants would occasionally communicate with customers about

an IO’s failure to meet contractual obligations and send letters notifying IOs about customers’

concerns. (Id.) Sometimes, Bimbo would send breach letters asking distributors to cure a default

of their contractual obligations pursuant to the Distribution Agreement. (Id.) Anthony Paris

(“Paris”), another IO, testified that individual chain stores did not deal with individual IOs

regarding product issues. (Perlmutter Decl. Deposition of Anthony Paris (Paris Dep.”) Dep. 64:3-



                                                6
     Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 7 of 22




65:9.) With institutional customers, IOs were not eligible to bid on contracts or be a contractor.

(Perlmutter Decl. Ex. 30(a), Contract Between The New York State Office Of General Services

and Orograin Bakeries Sales, Inc. on Behalf of Bimbo Foods, Inc., at BBUSA 40, 67, 172; Ex.

30(b), First Amendment to Award Contract 22407; Ex. 30(c) Invitation to Bid on Board of

Education Newburgh Enlarged City School District; Ex. 7, Deposition of Edward Pinkerton

(“Pinkerton Dep”) 15-18; 31:12-32:11; 50:5-12.) Plaintiffs had no control over product quantities

or prices with institutional customers. (Id.) (Pinkerton Dep. 64:18-65:6; 68:10-69:5.)

       Institutional customers communicated with Defendants regarding service issues. (Emails

from Institutional Customers to Bimbo Employees Re: Deliveries, ECF No. 89.)                 These

institutional clients were akin to chain stores under the Distribution Agreement (Pinkerton Dep.

26:16:2; Sullivan Dep. Tr. 28:17-29:16.) With these customers, Defendants set the prices and then

supplied Chain stores with quarterly schedules that listed products they supplied at a promotional

rate. (Franze Def. Dep. 117:16-25-118:1-4.) The Defendants would post the schedules in their

warehouses so that the IOs would receive notice. (Perlmutter Decl. Ex. 5, Deposition of Charles

Livermore (“Livermore Dep.”) 63:11-65:11; 84:8-23; 95:3-22).

       Schrufer testified that he dealt directly with owners of smaller stores with respect to

displays, shelf space, and times of service. (Schrufer Dep. 114:10-19; 114:24-115:3.) Plaintiffs

represented that they routinely placed orders through a computer system known as “PROMPT”

which Defendants’ would adjust without their input. (Franze Dep. 35:10; Perlmutter Decl., Paris

Decl. Ex. 2 ¶ 6.) However, Franze testified that he could also go into the PROMPT system and cut

an order. (Def. Franze Dep. 147:21-148:3.) And if he did not do so in time, he would be stuck with

extra product. (Def. Franze Dep. 148:1-3.) If he could not sell the extra product, he could bring it

back and exchange it for a return credit subject to Bimbo’s policy. (Franze Dep. 148:20-149:4.)



                                                 7
     Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 8 of 22




       Plaintiffs received no mandatory training or policies on how to meet their contractual

obligations. (Schrufer Dep. 80:15-24.) Schrufer was “not aware of” any required training or ride-

alongs. (Schrufer Dep. 82:11-14.) Schrufer was not required to attend meetings. (Def. Schrufer

Dep. 252:23-253:15.) Rather, Schrufer drew on his experience in the grocery industry to promote

his success as an IO. (Schrufer Dep. 53:17-54:8; 53:17-54:8.) This included learning how to

increase sales and build relationships with stores and their employees and effective ordering. (Id.)

Both Plaintiffs testified about the strategies they employed in an effort to maximize sales volume

and profits for the business. (Def. Franze Dep. 203:24-204:3; Def. Schrufer Dep 291: 5-14.)

       Plaintiffs’ ability to communicate with stores regarding promotions and displays, manage

and minimize product returns, rotate and maintain fresh products, and manage product ordering

and inventory is in dispute, but there is evidence that Plaintiffs, at various times, did these things

to maximize profits. (Schrufer Dep 119:2-4; 119:5-120:3; 120:4-11; 120:12-24; 103:22-104:5;

Franze Dep. 38:15-22; 204:8-25.) With chain stores and institutional customers, Plaintiffs argue

that they were limited in their ability to communicate with stores or to make decisions about

product inventory and placements. (Franze Dep. 124:11-22, 186:23-187:10; Schrufer Dep. 102:22-

103:13; Lang Dep. 66:17-67:15; Croce Dep. 95:7-15-97:18.)

                                      LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A genuine dispute of material fact exists when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986); accord Benn v. Kissane, 510 F. App’x 34, 36 (2d Cir. 2013).




                                                  8
     Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 9 of 22




       A court should grant summary judgment when a party who bears the burden of proof at

trial “fails to make a showing sufficient to establish the existence of an element essential to that

party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “In such a situation, there can

be no genuine issue as to any material fact, since a complete failure of proof concerning an essential

element of the nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 323

(internal quotation marks omitted).

       In deciding a motion for summary judgment, the Court must “constru[e] the evidence in

the light most favorable to the non-moving party and draw[ ] all reasonable inferences in its

favor.” Fincher v. Depository Tr. & Clearing Corp., 604 F.3d 712, 720 (2d Cir. 2010) (internal

quotation marks omitted). However, the nonmoving party “may not rely on conclusory allegations

or unsubstantiated speculation.” FDIC v. Great Am. Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010)

(internal citation and quotation marks omitted). Further, “[s]tatements that are devoid of any

specifics, but replete with conclusions, are insufficient to defeat a properly supported motion for

summary judgment.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999). The Court

considers facts that are admissible in evidence. Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997).

A party must support its position by citing to materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations admissions,

interrogatory answers, or other materials. FRCP Rule 56 (c)(1). Affidavits may be used to support

or oppose summary judgment if the Affidavit is “made on personal knowledge, set out facts that

would be admissible in evidence, and show that the affiant or declarant is competent to testify on

the matters stated.” Rule 56(c)(4). See also, DiStiso v. Cook, 691 F.3d 226, 230 (2d. Cir. 2012).




                                                  9
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 10 of 22




                                          DISCUSSION

       Plaintiffs raise a number of claims related to obligations they believe the FLSA and NYLL

impose on Defendants by virtue of Defendants being “employers” and Plaintiffs being

“employees” under the respective statutes. None of these obligations–related to minimum wage,

overtime pay, and recordkeeping–apply to workers who are deemed “independent contractors” as

opposed to employees, under the statutes. Therefore, the Court focuses its discussion on the

appropriate characterization of Plaintiffs as employees or independent contractors.

         I.    Employees Versus Independent Contractors Under the FLSA

       The FLSA imposes federal minimum wage, overtime pay, recordkeeping, and other

employment obligations on any entity deemed an “employer.” 29 U.S.C. §216 (b). An “employer”

is “define[d] broadly as ‘any person acting directly or indirectly in the interest of an employer in

relation to an employee.’” 29 U.S.C. §203 (d)(1994). Herman v. RSR Sec. Services Ltd., 172 F.3d

132, 139 (2d. Cir. 1999). Both the Supreme Court and the Second Circuit have emphasized the

“expansiveness” of the FLSA’s definition of employer. Id.

       Independent contractors, on the other hand, are non-employee entities who are contracted

for limited purposes to perform work or provide services to other entities. Whether workers are

employees or independent contractors is legal issue decided by courts. Saleem v. Corporate

Transportation Group, Ltd., 854 F.3d 131, 148 (2d. Cir. 2017). See e.g., Browning v. Ceva Freight

LLC, 885 F.Supp. 2d 590, 598 (E.D.N.Y. 2012) (holding that delivery drivers were independent

contractors under the FLSA and the NYLL); Velu v. Velocity Exp., Inc., 666 F. Supp. 2d 300, 305

(E.D.N.Y. 2009) (same).

       Courts in the Second Circuit typically analyze whether a worker is an employee or

independent contractor by using factors derived from United State v. Silk, 331 U.S. 704, 716-718



                                                10
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 11 of 22




(1947). These assists courts in determining the “economic reality” of a work relationship. They

include: (1) the degree of control exercised by the alleged employer over the worker, (2) the

worker’s opportunity for profit or loss and his or her investment in the business, (3) the degree of

skill and independent initiative required to perform the work, (4) the performance or the duration

of the working relationship, and (5) the extent to which the work is an integral part of the

employer’s business. Brock v. Superior Care, Inc., 840 F. 2d 1054, 1058-1059 (2d. Cir. 1988)

(citing Silk’s “economic reality” test). “The test is based on the ‘totality of circumstances’ and no

one factor is dispositive.” McGuiggan v. CPC Intern., Inc. 84 F.Supp.2d 470, 479 (S.D.N.Y. 2000)

(quoting Brock v. Superior Care, Inc., 840 F.2d 1054, 1058-59 (2d. Cir. 1988) (citing cases)). With

that, the Court begins its analysis.

       (1) Degree of Control Exercised by Bimbo

       “The first factor is the nature and degree of the potential employer’s control. A business

may have control where it, for example, requires a worker to work exclusively for the business;

disavow working for or interacting with competitors during the working relationship; work against

the interests of a competitor; work inflexible shifts, achieve large quotas, or work long hours, so

that it is impracticable to work elsewhere; or otherwise face restrictions on or sanctions for external

economic conduct among others.” See United States Department of Labor Wage and Hour

Division Advisory Opinion FLSA2019-6 (April 29, 2019), at 5 (“DOL 2019 Letter”) (citing

Saleem, 854 F.3d at 141-42 (collecting cases finding that a business “relinquishes control” over a

worker and thereby makes the worker “less economically dependent” when it allows the worker

to “to work for its competitors” or “draw income through work for others”); Usery v. Pilgrim

Equip. Co., 527 F.2d 1308, 1311 (5th Cir. 1976) (noting control that causes a worker to have “no

viable economic status that can be traded to other … companies,” such that the worker cannot



                                                  11
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 12 of 22




operate as “a separate economic entity”); WHD Opinion Letter, 2000 WL 34444342, at *4 (Dec.7,

2000) (finding “significant control” where the workers were “not permitted to work for other

businesses while … in the company’s service”)).

       In Saleem, the Second Circuit first analyzed control by assessing the level of affiliation the

drivers had with their putative employer. The Court noted that the “driver-owners” chose to enter

the franchise agreement instead of seeking more conventional employment. Saleem, 854 F.3d at

140. Further, each of the plaintiffs’ agreements designated them independent contractors. Id. Based

on the combination of the contract language the Court’s assessment of actual and practical control,

it found the driver-owners to be independent contractors. Id. (explaining that while an employer’s

“‘self-serving label of workers as independent contractors is not controlling,’” it bears on the

nature of the relationship).

       Here, similar to the situation in Saleem, the plain language of Plaintiffs’ Distribution

Agreements require specific results, but do not provide that Bimbo will control the manner or

means for Plaintiffs to accomplish those results. Facially, therefore, the contracts favor

independent contractor status. Practically speaking as well, the Court finds that Plaintiffs entered

their franchise agreement voluntarily and and controlled the form, size, and scope of their

operations, a factor that also favors independent contractor status.

       Plaintiffs argue that Schrufer had to enter the agreement or he would have been laid off.

(Plaintiff’s Memorandum of Law in Opposition to Summary Judgment (“Plf. Mem.) at 4, ECF No.

88.) However, Schrufer had the choice of being laid off with severance or entering into the

Distribution Agreement, and he chose the Distribution Agreement. Hence, the Court finds that he

entered his contract voluntarily. See e.g., Saleem, 854 F.3d at 131 (finding car drivers independent




                                                 12
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 13 of 22




contractors where they had initial choice of whether to purchase a franchise, either directly from a

franchisor defendant or on a secondary market).

        The Court also finds that Plaintiffs controlled the size and scope of their territories, and

they could buy and sell portions of distribution rights to and from other IOs. Indeed, Schrufer did

so multiple times, negotiating deals on his own behalf. Plaintiffs also controlled the

instrumentalities of their businesses. They controlled their own vehicles and selected their own

insurance, albeit with some help from Defendants. In addition, Plaintiffs hired their own

employees to substitute for their work when they needed extra help or went on vacation.

        Plaintiffs argue that Defendants controlled Plaintiffs’ hours because of requirements for

pickup and delivery times. (Pl. Mem. at 4.) However, Plaintiffs selected their own delivery times

and routes, which were only subject to control limits based on their customers’ requirements.

Plaintiffs had freedom to take breaks and make stops for personal reasons. Similarly, there was no

requirement that Plaintiffs work seven days a week. Rather, Plaintiffs could hire others to make

deliveries on their behalf. All these facts reflect Plaintiffs’ substantial control.

        Plaintiffs argue that Defendants’ control is evident from the agency and non-compete

provisions in the Distribution Agreements. (Pl. Mem at 8) (citing Cabrera v Jakabovitz, 24 F.3d

372, 385 (1994)). Beginning with the agency provision, the Court finds that this contract provision

never prevented Plaintiffs from managing their relationships directly with existing customers or

from expanding their business with additional, smaller customers. Turning to the non-competition

clause, it too was narrow and only prevented Plaintiffs from driving for competing brands.

Plaintiffs could drive routes for other products and companies. They also could work other jobs,

which Franze did. Though Plaintiffs argue that Franze was prevented from buying competing

routes, such as the Pepperidge Farm route, there is no proof in the record that he formally asked



                                                  13
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 14 of 22




Defendants if he could sell that route or that Defendants rejected any such request. Thus, Plaintiff

fails to show that Defendants actually exerted any control over Plaintiffs vis-à-vis the non-compete

clause. Saleem, 52 F.Supp. 3d at 538.

        Separate from language in the Distribution Agreements that arguably relegated control to

Defendants, the Court finds that Defendants did not practically control substantial elements of

Plaintiffs’ jobs. For example, Plaintiffs controlled how much they worked, and Defendants did not

impose any schedule on them. Plaintiffs were not subject to any mandatory training or to policies

governing the means and manner in which they had to carry out their contractual obligations under

the Distribution Agreement. While Plaintiffs argue that they had to comply with product ordering

and delivery requirements, as in Saleem and Velu, Bimbo’s arms-length negotiations of some terms

for some customers was nothing more than “the [m]inimal or incidental control” that is

“insufficient to establish a traditional employment relationship.” Browning, 885 F.Supp.2d at 598.

       Similarly, Plaintiffs argued that Defendants exerted control in dealings with customers that

comprised virtually all of Plaintiffs’ sale and income. (Pl. Mem at 13.) Plaintiffs cited data that

chain stores and institutional customers comprised 88% of their net sales and 82% of their revenue.

(Id. at 5.) They argued that each Plaintiff had only five customers who accounted for the vast

majority of sales, and which demonstrated that their growth opportunities were limited. (Id.)

       The Court finds that Plaintiffs could have grown their sales with smaller customers, but

instead chose to use Defendants’ relationships with large chain stores. Hence, although Defendants

had the bargaining power with larger customers, they did not actually prevent Plaintiffs from

operating their businesses as independent contractors. Plaintiffs had the right to sell their

distribution rights and to begin to sell products for another competing company. And even the




                                                14
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 15 of 22




transfer of rights provisions in the Distribution Agreement did not allow Bimbo to unreasonably

withhold the right of sale.

       Plaintiffs also argue Defendants’ communications with chains and government institutions

regarding pricing, store displays, and other matters constituted control, rendering Defendants

employers. (Id. at 13, 15.) The Court rejects this argument and finds it similar to the “Rulebook”

argument in Saleem. There too, the Court held that manuals containing drivers’ standards of

conduct did not reflect a high level of control. Hence, while here, Defendants did exercise some

control over Plaintiffs’ enterprises, and sent them breach letters when Plaintiffs were not in

compliance with the terms of the agreement, Plaintiffs, generally had a high degree of control over

how to operate their businesses.

       The Court finds that the clients exerted the most control over Plaintiffs. For example,

clients dictated what time deliveries could be made or what sort of stock needed to be delivered.

Defendants were more akin to intermediaries between Plaintiffs and their clients rather than direct

managers—much like the defendant-dispatchers in Saleem. Again, Plaintiffs used their own

equipment, exchanged their work tasks with other drivers, chose how much they wanted to

advertise Bimbo on their clothes and vehicles, chose which employees they wanted to hire, and

chose what work they wanted to do. They independently maintained good relationships with

customers, communicated with them about their displays and promotions, obtained shelf space,

rotated products, ensured an adequate supply of products, offered new products, and

communicated with consumers.

       In sum, the Court finds that Defendants did not control Plaintiffs directly and closely

enough to render their relationship an employer-employee relationship. Hence, this factor weighs

in Defendants’ favor.



                                                15
     Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 16 of 22




         (2) Plaintiffs’ Opportunity for Profit and Loss

         This factor assesses the workers’ opportunities for profit and loss. Such opportunities

typically exist where the worker receives additional compensation based, not on greater efficiency,

but on the exercise of initiative, judgment, or foresight; has the flexibility to negotiate

compensation throughout the working relationship; or has capital expenditure at risk in the job.

See DOL 2019 Letter, at 6 (citing Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1315 (11th Cir.

2013) (explaining that workers earning more due to managerial skills versus technical proficiency

favors independent contractor status); Chao v. Mid-Atl. Installation Servs., Inc., 16 F. App'x 104

(4th Cir. 2001) (explaining that worker opportunities for profit and loss, even where workers are

not solely in control of profit or loss, favors independent contractor status)).

         The Court finds that Plaintiffs enjoyed independent opportunities for profit and loss. The

substantial investment Plaintiffs made in purchasing the Distribution Agreements, for $98,034 and

$148,000 respectively, through down payments and flexible financing arrangements, as well as

their purchases of equipment and instrumentalities, demonstrates that they took a substantial risk

on their investments. 6 (See Wage Hour Division Opinion Letter, 2000 WL 34444342, at *5

(discussing how placing capital expenditure at risk indicates independent contractor status)).

         Further, not only did Plaintiffs make substantial initial investments to launch their work

and purchase and maintain their own trucks, but Plaintiffs also generated revenue by purchasing

products from Bimbo at wholesale prices and selling them at higher prices to their customers. This

structure reflects that they had considerable opportunities for profit and loss, despite not having

sole control over it.


6
 Plaintiffs argue that Plaintiffs were not required to invest any capital because Defendants helped arrange for financing
and that Schrufer was “given $15,000 when he converted to an IO that he used towards the downpayment of his route.”
(Plf. Mem. at 15.) This argument is misleading. Schrufer was given $15,000 from his severance and chose to use his
severance for the down payment.

                                                          16
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 17 of 22




       For example, Franze testified that the value of his rights had gone down and he had taken

a loss on the business to date. The record showed that other IOs enjoyed large gains. Sherry Bryson,

for example, ultimately sold her business for $214,000 plus the cost of her hand-held computer,

an amount that she testified was significantly more than what she paid for the business. Hence,

delivery drivers could produce profits or losses, largely based on their own business judgment and

foresight, which suggests that they bore the risks of their decisions. Hence, this factor favors

independent contractor status.

       (3) The Degree of Skill and Independent Initiative Required to Perform the Work

       “The third factor assesses the amount of skill, initiative, judgment, and foresight that are

required for the worker’s services.” See DOL 2019 Letter, at 6. Exercising a high degree of skill

and independent initiative weighs in favor of independent contractor status. Schwind v. EW &

Associates, Inc. 357 F.Supp.2d 691, 701 (S.D.N.Y. 2005). For example, in Rutherford, while the

business profited from the alleged independent contractors’ work, the business’s profits were not

because of the workers’ “initiative, judgment[,] or foresight,” as would be expected from a “typical

independent contractor.” Rutherford, 331 U.S. at 730. Instead the profits resulted from work that

simply “more like piecework.” Id.

       Similarly, in Saleem, the Second Circuit concluded that drivers, “[b]y toggling back and

forth between different car companies and personal clients, and by deciding how best to obtain

business from … clients” increased their personal profits “through the[ir] initiative, judgment[,] or

foresight,” indicating their “considerable independence.” 854 F.3d at 143-44 (internal quotation

marks omitted).

       Hence, the Department of Labor recently explained that this factor may also look to

whether the worker has the “skills necessary to locate and manage discrete work projects [that are]



                                                 17
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 18 of 22




characteristic of independent contractors,” as opposed to skills “of the task-specific, specialized

kind that form a piece of a larger enterprise.” (DOL 2019 Letter, at 6) (quoting Wilson v. Guardian

Angel Nursing, Inc., 2008 WL 2944661, at *13 (M.D. Tenn. 2008)).

       Here, the Court finds that Plaintiffs independently had professional driving skills and

business management skills in order to perform their work for Bimbo. While driving itself is often

not considered a “special skill”, see e.g., Alexander v. FedEx Ground Package Sys., Inc., 765 F.3d

981, 995 (9th Cir. 2014), Schrufer testified that he drew on his personal experience in the delivery

industry to promote his success as an IO. Such skills went beyond driving and included: increasing

sales, building relationships with stores and employees, and ordering products effectively. Franze,

too, acknowledged the importance of his independent skills of developing good relationships with

store managers and personnel to grow his business. Hence, Plaintiffs’ independent business,

judgment, and foresight was the driver of their success.

       Plaintiffs also testified about their money-managing skills, which they deemed critical to

making profits. They explained that absent sufficient sales and careful management, they could

take a loss in any given year. Thus, they were managing their own independent profits and losses.

Further, Plaintiffs needed to know how to drive their delivery trucks safely, how to navigate their

routes, which routes they could modify, as well as how to take the initiative to sell their products

and deliver them efficiently. Plaintiffs also needed to be able to supervise their own employees.

       None of these skills were provided by Bimbo, and they imbued the drivers with significant

control over their earnings and provided them with the ability to grow their personal customer

base. Indeed, Plaintiffs’ independent driving, business, and money-management skills

significantly increased their entrepreneurial opportunities.




                                                 18
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 19 of 22




       (4) The Permanence or Duration of the Working Relationship

       The fourth factor that the Court assesses goes to the degree of permanence in the working

relationship between the worker and the alleged employer. Generally, independent contractors

have variable or impermanent working relationships with the alleged employer because they “often

have fixed employment periods and transfer from place to place as particular work is offered to

them, whereas ‘employees’ usually work for only one employer and such relationship is

continuous and indefinite in duration.” Baker v. Flint Eng’g & Constr. Co., 137 F.3d 1436, 1442

(10th Cir. 1998) (internal marks omitted); Keller v. Miri Microsystems LLC, 781 F.3d 799, 807 (6th

Cir. 2015) (same).

       Here, Plaintiffs’ work with Bimbo was similar to the arrangement many businesses have

with gig economy drivers (i.e. Uber, Lyft etc.). Courts have often found such drivers to have

complete flexibility and impermanence. See e.g., Razak v. Uber Techs., Inc., No. CV 16-573, 2018

WL 1744467, at *36 (E.D. Pa. Apr. 11, 2018) (“Plaintiffs sought profits as they saw fit, during

hours and on days that they chose with no advance notice as to when, where, or for how long they

would work.”). In Razak, the district court explained that where “drivers can work as little or as

much as they want”—what it called the “hallmark of a lack of ‘relationship permanence’ with an

alleged employer—th[e] factor weighs heavily in favor of Plaintiffs' independent contractor

status.” Id. (“UberBLACK drivers have basically complete freedom regarding how long they wish

to serve in this capacity and the hours in which they serve. In other words, there is no permanence

of the working relationship whatsoever, unless the driver wants it.”).

       In Saleem, too, the Second Circuit described indicia of impermanent work arrangements:

       [T]his case resembles those in which we and other Circuits have recognized
       independent contractor status. In Kirsch v. Fleet Street, for example, we upheld a
       jury finding that the plaintiff was an independent contractor when, inter alia, he
       “was not required to spend time in the company’s offices [and] was free to set his

                                                19
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 20 of 22




       own schedule and take vacations when he wished.” 148 F.3d at 171. Likewise, in
       Herman v. Express Sixty-Minutes Delivery Service, Inc., the Fifth Circuit concluded
       that a courier service “had minimal control over its drivers” such that they were
       independent contractors because, inter alia, “[t]he drivers set their own hours and
       days of work.” 161 F.3d at 303. Similarly here, Plaintiffs' freedom in choosing
       when, where, and with what regularity to drive CTG clients shows the extent of
       their economic independence—that they operated their “business organization[s]”
       on their own terms, and as they saw fit. Rutherford, 331 U.S. at 730, 67 S.Ct. 1473.

Saleem, 854 F.3d at 148.

       Here, Plaintiffs had the ability to sell their Distribution Agreements at any time, and

Defendants could terminate the Distribution Agreements only under limited circumstances. Hence,

as with the cases above, Plaintiffs controlled the terms and permanency of their relationships.

       Further, while there were some limitations on Plaintiffs’ ability to drive for competitors,

those limitations were narrow and never enforced. Similarly, while Defendants formally retained

certain rights over Plaintiffs’ transferring their businesses, those rights were not so onerous that

they blocked Plaintiffs from selling their business or prevented Plaintiffs from working other jobs.

In fact, Schrufer did sell his business, and Franze maintained another job in security. Therefore,

Plaintiffs’ actual arrangements were neither permanent, nor exclusive. Hence, as a matter of

economic reality, this factor supports Defendants.

       (5) The Extent to which the Work Is an Integral Part of the Employer’s Business.

       The fifth factor the Court assesses is whether the service rendered is an integral part of the

alleged employer’s business. Brock, 840 F.2d at 1059 (citing Rutherford Food Corp. v. McComb,

331 U.S. 722, 730, 67 S.Ct. 1473, 1476, (1947); Donovan v. DialAmerica Marketing, Inc., 757

F.2d 1376, 1382–83 (3d Cir.), cert. denied, 474 U.S. 919, 106 S.Ct. 246 (1985).

       The Court finds that Plaintiffs’ delivery services were an essential part of Bimbo’s

distribution chain. But Bimbo’s business model, unlike for example Uber’s business model, was

not contingent on merely delivering baked goods to other retail consumers. Rather, Bimbo’s

                                                20
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 21 of 22




primary business model was based on bakery product manufacturing and sales to end-market

consumers.

       Thus, Plaintiffs’ role in delivering baked goods in the distribution chain to retail consumers

was a small, albeit, important, piece of this model, without which Bimbo would still have a viable

business. Therefore, the Court finds that this factor weighs in Defendants’ favor.

       In sum, based on the totality of circumstances, the Court finds that the economic reality of

the relationship between Plaintiffs and Bimbo is that Plaintiffs were independent contractors.

       Claims Against BBUSA

       Plaintiffs filed suit against BBUSA and BFBD. Nothing in the record, however, suggests

that Plaintiffs had any contractual relationship with BBUSA or that it was a joint employer with

BFBD. Therefore, the Court dismisses all claims against BBUSA as a matter of law.

       New York Labor Law

       The NYLL defines an “employee” as “any person employed for hire by an employer in any

employment,” N.Y. Lab. Law. §190 (2), and an “employer” as “any person, corporation, limited

liability company, or association employing any individual in any occupation, industry, trade,

business or service.” Id. §190(3).

       New York courts use similar factors to assess employee status under the NYLL as federal

courts use under the FLSA. The NYLL, however, has a “slightly different emphasis.” Saleem, 52

F3d at 536. Rather than focus most on the economic reality test, “the critical inquiry” under the

NYLL “pertains to the degree of control exercised by the purported employer over the results

produced or the means used to achieve the results.” Bynog v. Cipriani Group, Inc., 1 N.Y.3d 193,

(2003). In Bynog, the New York Court of Appeals listed relevant factors as: “whether the worker




                                                21
    Case 7:17-cv-03556-NSR-JCM Document 117 Filed 07/02/19 Page 22 of 22




(1) worked at his own convenience, (2) was free to engage in other employment (3) received fringe

benefits, (4) was on the employer's payroll and (5) was on a fixed schedule." Id at 198.

         The Court has already discussed these factors at length, and indeed, other courts in this

circuit have analyzed the FLSA and NYLL factors together, see e.g., Saleem, 52 F.Supp. 3d at 536

(S.D.N.Y. 2014), aff'd, 854F.3d131 (2d. Cir. 2017); Browning, 885 F.Supp.2d at 599; Velu, 666

F.Supp.2d at 306-307; Sellers, 2014 WL 104682 at *6; Hart v. Rick's Cabaret Intern., Inc., 967

F.Supp.2d 901, 924 (S.D.N.Y. 2013) ("[T]here appears to have never been a case in which a

worker was held to be an employee for purposes of the FLSA but not he NYLL (or vice versa")).

         The Court therefore need not conduct a separate analysis under the NYLL. It already found

that Plaintiffs controlled their business operations, managed client relationships directly, hired and

fired other workers, worked at their own convenience, were free to engage in other employment,

did not receive fringe benefits, were not on the employer's payroll, and did not work on a fixed

schedule set by the employer. Thus, it concludes that they were not employees under the NYLL.

                                          CONCLUSION

         For the foregoing reasons, Defendant's Motion for summary judgment is GRANTED. The

Clerk of the Court is respectfully directed to terminate the motion at ECF No. 86, terminate the

case, and enter judgment in favor of the Defendants. Defendants' motion for reconsideration is

moot, and thus, the Court directs the Clerk of the Court to terminate ECF No. 111.



Dated:    July'!, 2019                                        SO ORDERED:
          White Plains, New York                                         ~µ,,--,,,,,,   /




                                                             cZ:l~~--
                                                          NELSON S. ROMAN
                                                        United States District Judge




                                                 22
